Holmes, J.,
dissenting. I must dissent because the majority has misread R.C. 3929.06. The majority’s reading' would require in a supplemental proceeding the presence of a defendant who in a principal action received judgment in his favor. This obviously results in a party, who has previously been adjudicated as not responsible for the tort, being further subjected to the time and potential costs of litigation.
There may be no judgment granted against Henderson in the supplemental proceeding since the prior judgment in his favor would be res judicata. The only reason that plaintiffs strive to hold Henderson in the further proceeding is an evidentiary one. R.C. 3929.06 may not be utilized for this purpose.
As pointed out by the appellant, nothing in the statutory or decisional law of Ohio requires that a prevailing defendant participate in a supplemental proceeding. The statute governing such proceedings was amended in 1933 to omit that requirement. G.C. 9510-4, enacted in 1919 (108 Ohio Laws, Part I, 385, 386), provided that:
“Section 2. Upon the recovery of a final judgment against any firm, person or corporation by any person, including administrators and executors, for loss or damage on account of bodily injury or death, if the defendant in such action was insured against loss or damage at the time when the right of action arose, the judgment creditor shall be entitled to have the insurance money provided for in the contract of insurance between the insurance company and the defendant applied to the satisfaction of the judgment, and if the judgment is not satisfied within thirty days after the date when it is rendered, the judgment creditor may proceed in a legal action against the defendant and the insurance company to reach and apply the insurance money to the satisfaction of the judgment.”
The requirement that the original defendant be joined as a party to the supplemental proceeding was deleted by the 1933 amendment to that section which provided, in pertinent part:
“* * * [i]f the judgment is not satisfied within thirty days after the date when it is rendered, the judgment creditor or his successor in interest, to reach and apply the insurance money to the satisfaction of the judgment, may file in the action in which said judgment was rendered, a supplemental petition wherein the insurer is made new party defendant in said action, and whereon service of summons upon the insurer shall be made and returned as in the commencement of an action at law. Thereafter the action shall proceed as to the insurer as in an original action at law.” (115 Ohio Laws 403.)
Pursuant to the current legislative scheme, in a. supplemental proceeding brought pursuant to R.C. 3929.06, a named insured, who has prevailed on the merits in the principal action, has no interest in the supplemental proceeding. So, he may be dismissed therefrom upon a finding that the supplemental petition fails to state a claim upon which relief can be granted against him, and the action shall thereafter proceed against, among others, the insurance carrier.
Accordingly, I would reverse the judgment of the court of appeals.